DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 44, and 46-49 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Baumann et al. (US 2017/0343990).
Referring to Claim 43, Baumann teaches a data-transmission system, comprising:
at least one electronic device (see 26 of fig. 1) arrangeable in connection with, respectively, at least one object (see 60 in fig. 1) arrangeable in the system, each electronic device comprising:
a memory (see 42 of fig. 1) arranged to store data from at least one external device associated with the at least one object (see paragraph 33 where it shows the memory 42 downloading data from the external device and object 60);
a processor coupled to the memory to process the data (see 44 of fig. 1);
an output device for displaying machine-readable code containing at least one of the data and data formed from the data from the at least one external device to be read using a reader device with data-feed means (see paragraph 46 which shows a dynamic barcode 36 displayed on display 32 which can be read by reader device 12 of fig. 1 which enables reader device to connect with external device); and a data-transmission interface comprising a receiver for arranging a two-way data- transmission link with the at least one external device (see 54 and 60 of fig. 1 where the interface 54 is shown to have two way communications with external device 60 as shown by double sided arrow showing communication both ways), wherein the electronic device constitutes a user interface for the at least one external device (see operator interface 30 in fig. 1 which is connected to control circuitry 40 which is connected to external device 60 as shown in paragraph 33); and a server arrangement arranged for data transmission with the reader device (see paragraph 28 which shows the electronic device 26 including a server 46 with the smart device 12 communicatively connected to automation controller 68 which is part of electronic device 26 as described in paragraph 36); wherein the at least one external device, respectively, belongs to the at least one object or is arranged in the at least one object (see 60 of fig. 1 where the object is the external resource itself and the external device is the communication device within the external resource itself); and wherein two-way data-transmission is arranged through the at least one external device from the server to the object (see paragraph 28 which shows the electronic device 26 including a server 46 with two way communications shown between the electronic device 26 and external device 60 in fig. 1 by way of interface 54 and communications between the object and external device involve the communications device within the object controlling the operation of the object) and takes place through the reader device (see paragraph 28 which shows the electronic device 26 including a server 46 with the smart device 12 communicatively connected to automation controller 68 which is part of electronic device 26 as described in paragraph 36 and communication between external device 60 and reader device 12 of fig. 1 with communicative coupling between the two described in paragraph 32) and the electronic device (see paragraph 28 which shows the electronic device 26 including a server 46 which means communications from server go through electronic device since it’s a part of the electronic device).
Referring to Claim 44, Baumann also teaches wherein data is arranged to be transmitted from the server arrangement to the at least one an external device through the reader device (see paragraph 28 which shows the electronic device 26 including a server 46 with the smart device 12 communicatively connected to automation controller 68 which is part of electronic device 26 as described in paragraph 36 and communication between external device 60 and reader device 12 of fig. 1 with communicative coupling between the two described in paragraph 32) and the electronic device (see paragraph 28 which shows the electronic device 26 including a server 46 which means communications from server go through electronic device since it’s a part of the electronic device), by which one or more of the following is arranged to be transmitted from the server arrangement to the external device:
a request to retrieve the data from one of the at least one object and/or one of the at least one external device;
excitation of one of the at least one object and/or one of the at least one external device;
synchronization of a clock of one of the at least one object and/or one of the at least one external device;
setting of settings of one of the at least one object and/or of one of the at least one external device in connection with start-up and/or a changing of the settings of one of the at least one object and/or of one of the at least one external device; and/or
the data (see paragraphs 28 and 32 which shows “the data” transmitted from the server 46 to the object 60 and none of the other above limitations is given patentable weight due to the use of “or”).
Referring to Claim 46, Baumann also teaches wherein before data transmission from the server arrangement to the at least one external device and/or the at least one object using the server arrangement through the reader device and electronic device, the data to be transmitted is arranged to be defined at least once by the reader device to the server arrangement (see paragraph 24 which shows the reader device scanning the bar code which opens a web browser which the user uses authentication to connect to the server of electronic device 26 where the smart device converting the bar code to a web site is the defining of the data).
Referring to Claim 47, Baumann also teaches the data-feed means of the reader device comprising a display of the reader device (see paragraph 24 which shows the display of the smart device used to capture the machine readable code).
Referring to Claim 48, Baumann also teaches a request to perform data transmission arranged to be formed and transmitted in response to machine readable code read by the reader device and a transmission made on the bases on the machine readable code (see paragraph 24 which shows the smart device capturing the machine readable code and sending login information as a request for connection and data transmission); and
The server arrangement arranged to detect a need to perform data transmission on the basis of machine readable code read by the reader device (see paragraph 24 which shows secure connection and data transmission between smart device 12 and electronic device 26 as a result of bar code capture and valid login information).
Referring to Claim 49, Baumann also teaches the reader device comprising more than one reader device and at least some of the reader devices comprising data formation means (see paragraph 24 which shows smart device having a camera and scanner as two separate reader devices and the capture of a bar code develops a web site which is the data); and
context data relating to the at least one object arranged as belonging to the two way data transmission link and to be transmitted from the server arrangement to the reader device, one of the at least one external device and/or one of the at least one object (see paragraph 24 which shows secure communications between server of electronic device 26 and reader device 12 and fig. 1 which shows two way communications between electronic device by way of interface 54 and external device and object 60).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 47, and 49 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 43, 47, and 49 contain the term “means”.

Allowable Subject Matter
Claims 45 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 45, Baumann does not teach wherein to perform data transmission to the at least one object and/or the at least one external device, the server arrangement is arranged to form web content to be displayed on the reader device, in which the data is coded;
the reader device is arranged to receive from the server arrangement the web content and display the web content to transmit data to the electronic device;
the electronic device is arranged to detect the web content and decode from the web content the data; and
the electronic device is arranged to send the data to the at least one external device.
Regarding Claim 50, Baumann does not teach wherein to authenticate the presence of a user of the reader device relative to the at least one external device and/or the at least one object, the server arrangement is arranged to form web content, in which an authentication ID is coded, to be shown on the reader device;
the reader device is arranged to receive the web content from the server arrangement and to present the web content to feed an authentication ID to the electronic device;
the electronic device is arranged to detect the web content and to decode the authentication ID from the web content;
the electronic device is arranged to update the machine-readable code on the basis of the authentication ID and to display the machine-readable code on the output device;
the reader device is arranged to read the machine-readable code and to send the data arranged in the machine-readable code to the server arrangement; and
the presence of the user relative to the at least one external device and/or the at least one object is arranged to be authenticated by the server arrangement on the basis of the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648